Order of the City Court of Yonkers, vacating order requiring security for costs, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied. Plaintiffs were, neither individually nor as administratrices, residents of the city of Yonkers. Section 1522 of the Civil Practice Act, and not section 1523, is applicable, and the ex parte order was properly made. Furthermore, plaintiffs were guilty of gross laches and present no facts requiring that the order be vacated. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.